Citation Nr: 0105068	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material has been submitted to reopen a claim 
for service connection for a chronic acquired psychiatric 
disorder including bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

REMAND

The veteran had active service from May 1987 to February 
1988.  In September 1991, the Regional Office (RO) denied 
service connection for a psychiatric condition.  The rating 
decision noted the diagnoses of schizophrenia and personality 
disorder.  

In July 1998, the RO received a claim from the veteran for 
bipolar disorder.  In January 1999, the RO, on a de novo 
basis, denied service connection for "bipolar disorder 
formerly diagnosed as personality disorder, schizophrenia."  
Subsequently, the RO has characterized the issue on appeal as 
one of reopening a previously denied claim for service 
connection for a nervous disorder.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claims file does not document that the veteran was 
notified of the September 1991 denial of service connection 
for the psychiatric condition.  Rather, the October 1991 
supplemental statement of the case (SSOC), concerning only 
the issue of the evaluation of the service-connected otitis 
media, states that the SSOC also serves as notice of the 
September 1991 rating decision.  

Moreover, in the January 1999 rating action, the RO did not 
discuss the significance of the new psychiatric diagnosis of 
bipolar disorder and its relationship to the new claim.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (claim 
based on a diagnosis of a new disorder represents a new 
claim).  The Board finds that further development is 
warranted.   

Accordingly, this case is REMANDED for the following action: 

1.  The RO should attempt to document the 
fact that notification of the September 
1991 rating action that denied service 
connection for a psychiatric condition 
was issued to the veteran's last known 
address; if not, the RO should indicate 
that it is unable to verify such 
notification.  

2.  The RO should readjudicate the claim 
of service connection for manic 
depression or bipolar disorder with 
consideration of Ephraim and take any 
action necessary to comply with Public 
Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

